DAUKSCH, Chief Judge.
This is an appeal from an order granting a new trial. The standard for review this court must adhere to was most recently set out in Nesbitt v. Auto-Owners, 390 So.2d 1209 (Fla. 5th DCA 1980). As was said there and in Castlewood International Corp. v. LaFleur, 322 So.2d 520, 524 (Fla.1976) and Cloud v. Fallis, 110 So.2d 669 (Fla.1969), cited in that case the burden is upon the appellant to show clearly an abuse of discretion and that burden is greater than the one placed upon an appellant challenging an order denying a new trial.
In this case we may disagree with the trial judge in his view of the evidence and its probative value in a few instances but he was in a much better position to evaluate the evidence than we are so we cannot say error has been so clearly shown so as to cause us to reverse his decision.
AFFIRMED.
FRANK D. UPCHURCH, Jr., and CO-WART, JJ., concur.